DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022, has been entered. 

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 49-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claims 49, 50, and 51 depend from claim 1 and recite that the bonding includes “ionic bonds,” “covalent bonds,” and “metallic bonds,” respectively.  However, at most, ¶[0167] of the published application (U.S. Patent Appl. Publ. No. 2021/0148004) teaches that “[i]n some embodiments, the buffer layer 18 is an intermetallic layer that provides a transition between different types of bonding (e.g., ionic to covalent) between the single crystal substrate 12 and the film 14 via metallic bonding in the intermetallic layer.”  Thus, the specification appears to teach that the substrate (12) and the film (14) may be comprised of ionic or covalent bonds and that the buffer layer (18) may be comprised of an intermetallic layer which facilitates a transition between different types of bonding (i.e., from ionic to covalent or vice versa).  However, there does not appear to be any teaching or suggestion that the actual interface between the film (14) and substrate (12) itself is comprised of ionic, covalent, or metallic bonds.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-11, 16-22, and 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As amended, claims 1 and 19 recite, inter alia, that the “bonding at an interface between the single-domain epitaxial film and the single-domain crystal substrate including strong bonds.”  However, the term “strong bonds” in claims 1 and 19 is a relative term which renders the claim indefinite. The term “strong bonds” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor the claims as filed teach or suggest how “strong” the bonding between the epitaxial film and the substrate needs to be in order to be considered as including “strong bonds,” its recitation in claims 1 and 19 is therefore considered to be indefinite.  For examination purposes a “strong bond” is considered to be any type of bonding between atoms that is not weak van der Waals bonding.  Dependent claims 2-11, 16-18, 20-22, and 48-51 are similarly rejected due to their direct or indirect dependence on claim 1 or 19.  
Claim 51 depends from claim 1 and recites that “the bonding includes metallic bonds.”  However, in Fig. 1B and ¶[0167] the specification teaches that “[i]n some embodiments, the buffer layer 18 is an intermetallic layer that provides a transition between different types of bonding (e.g., ionic to covalent) between the single crystal substrate 12 and the film 14 via metallic bonding in the intermetallic layer.”  Thus, any metallic bonds that may be present will necessarily be within the buffer layer rather than between the substrate (12) and film (14).  Thus, it is unclear how the bonding at an interface between the film and substrate can include metallic bonds when neither the substrate nor the film itself include metallic bonds.  In ¶[0167] the specification further teaches that the intermetallic layer may be comprised of elements from the single crystal substrate (12) and the film (14) such as CswSiz (and other alkali metal silicides), AwGez, GeX2 or GeX4 (x = F, Cl, Br, and I) and other alkali metal germanides.  However, GeX2 and GeX4 are known to be gaseous precursors while alkali metal silicides and germanides are not understood as being comprised of metallic bonds.  Thus, it is unclear as to what, exactly, is present at the bonding interface between the film and substrate which produces metallic bonds.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-6, 8, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to Wang, et al. entitled “Two-dimensional van der Waals epitaxy kinetics in a three-dimensional perovskite halide,” Crystal Growth & Design, Vol. 15, pp. 4741-49 (2015) (hereinafter “Wang”) in view of U.S. Patent Appl. Publ. No. 2018/0151301 to Fetzer, et al. (“Fetzer”) and further in view of U.S. Patent Appl. Publ. No. 2015/0122316 to Kenney, et al. (“Kenney”).  
Regarding claim 1, Wang teaches a method of fabricating a semiconductor structure (see, e.g., the Abstract, Figs. 1-4, and entire reference), the method comprising:
evaporating at least one precursor (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which teach a method of depositing a MAPbCl3 halide perovskite thin film by evaporating PbCl2 and MaCl); and
depositing an epitaxial film comprising a halide perovskite derived from the at least one precursor on a single crystal substrate (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which further teach that an epitaxial MAPbCl3 film is deposited onto a crystalline mica substrate with the (001) face exposed). 
Wang does not explicitly teach the deposition of a single-domain halide perovskite epitaxial film on a single-domain crystal substrate in which bonding at an interface between the single-domain epitaxial film and the single-domain crystal substrate includes strong bonds.  However, in Figs. 1-2 and ¶¶[0023]-[0035] as well as elsewhere throughout the entire reference Fetzer teaches an analogous method of depositing a single crystal organometallic halide ionic solid perovskite layer (210) such as MAPbCl3 onto a single crystal substrate (220) having a crystal structure (20).  In ¶[0030] Fetzer specifically teaches that the substrate may be a single crystal having a cubic or hexagonal structure and may comprise a Group IV, III-V, or II-VI semiconductor, a halide perovskite represented by the formula ABX3 or an oxide perovskite such as CaTiO3, SrTiO3, or MgSiO3.  Then in Fig. 2A and ¶¶[0027]-[0030] Fetzer specifically teaches that in order to reproduce the lattice spacing (24) of the crystalline substrate (20) and thereby form a single crystal instead of polycrystalline layer there must be an epitaxial relationship between the crystal structure (10’) of the perovskite layer (210) and the crystal structure (20) of the semiconductor substrate (220).  This is achieved by depositing the perovskite layer (210) onto a single crystal substrate (220) that is substantially lattice matched to the perovskite thin film (210).  Then in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches that there are a number of known inorganic halide perovskites having desirable characteristics for use in photovoltaic cells and that this includes CsSnI3.  In ¶¶[0057]-[0069] Kenney further teaches that deposition of CsSnI3 may be achieved by co-deposition of sources of, for example, SnI2 and CsI onto a substrate by physical vapor deposition or chemical vapor deposition.  Thus a person of ordinary skill in the art would look to the combined teachings of Fetzer and Kenney and would readily recognize that a single-domain epitaxial halide perovskite such as CsSnI3 may be produced by deposition onto a substantially lattice matched single-domain crystal substrate such as a Group IV or III-V semiconductor (i.e., Ge or InP) using precursor sources such as SnI2 and CsI with the motivation for doing so being to, for example, form a higher quality single-domain epitaxial halide perovskite layer having the desired bandgap for the production of a PV cell.  In this case the deposition of an inorganic epitaxial halide perovskite such as CsSnI3 onto a lattice-matched single crystal substrate such as Ge or InP would necessarily produce strong crystalline bonds in the form of, for example, ionic and/or covalent bonds between the film and substrate due to the formation of individual crystalline bonds between surface atoms on the substrate and atoms within the first monolayer of the halide perovskite thin film.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  Moreover, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of strong bonds between the film and substrate, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 2, Wang teaches that the evaporating and the depositing are performed by vapor deposition selected from the group consisting of molecular beam epitaxy, atomic layer deposition, thermal evaporation, evaporating, sputtering, pulsed laser deposition, electron beam evaporation, chemical vapor deposition, cathodic arc deposition, and electrohydrodynamic deposition (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which teach that deposition of the epitaxial MAPbCl3 film is performed by chemical vapor deposition).  
Regarding claim 3, Wang and Fetzer do not explicitly teach that the at least one precursor comprises a first precursor corresponding to the formula AX, A’X, A’X2, or a combination thereof, and a second precursor corresponding to the formula BX2, B’X4, CX3, DX, or a combination thereof, and the method further comprises:  reacting the first precursor with the second precursor to form the halide perovskite, the halide perovskite corresponding to the formula AmBnXm+2n as claimed.  However, as noted supra with respect to the rejection of claim 1, in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches that there are a number of known halide perovskites having desirable characteristics for use in photovoltaic cells and that this includes CsSnI3.  Then in ¶¶[0057]-[0069] Kenney further teaches that deposition of CsSnI3 may be achieved by co-deposition of sources of, for example, SnI2 and CsI onto a substrate by physical vapor deposition or chemical vapor deposition.  This is exemplified by at least Fig. 8 and ¶¶[0095]-[0096] which teach an embodiment of a PV cell (800) in which a p-type CsSnI3 layer is deposited onto a bottom conductive layer (804) as part of a bottom cell (802).  Thus a person of ordinary skill in the art would look to the teachings of Kenney and would readily recognize that an epitaxial halide perovskite such as CsSnI3 may be produced by deposition onto a single crystal substrate using precursor sources such as SnI2 and CsI with the motivation for doing so being to, for example, form one or more epitaxial halide perovskite layers having the desired bandgap for the production of a PV cell.  
Regarding claim 4, Wang and Fetzer do not explicitly teach the composition of A, B, and X as claimed.  However, as noted supra with respect to the rejection of claim 3, in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches the deposition of crystalline CsSnI3 in which A is Cs, B is Sn, and X is the halogen iodide.  
Regarding claim 5, Wang and Fetzer do not teach that the halide perovskite is CsSnI3.  However, as noted supra with respect to the rejection of claims 3 and 4, in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches the deposition of a crystalline halide perovskite in the form of CsSnI3.  
Regarding claim 6, Wang and Fetzer do not explicitly teach that the at least one precursor comprises the halide perovskite, and the evaporating and depositing are performed by evaporating or sputtering of a target comprising the halide perovskite.  However, in ¶¶[0057]-[0069] Kenney teaches that deposition of CsSnI3 may be achieved by, for example, mixing the BY2 and AX source materials in an evaporator boat and then performing deposition by thermal evaporation.  
Regarding claim 8, Wang and Fetzer do not explicitly teach that the at least one precursor comprises a dopant.  However, in ¶¶[0029]-[0037] Kenney teaches that dopants can be included in the halide material in order to form a p- or n-type material for the fabrication of a PV cell.  
Regarding claim 49, Wang and Kenney do not explicitly teach that the bonding includes ionic bonds.  However, as noted supra with respect to the rejection of claim 1, in ¶[0030] Fetzer specifically teaches that the substrate may be a single crystal having a cubic or hexagonal structure and may comprise a Group IV, III-V, or II-VI semiconductor, a halide perovskite represented by the formula ABX3 or an oxide perovskite such as CaTiO3, SrTiO3, or MgSiO3.  In this regard, the use of a substrate comprised of a Group III-V or II-VI semiconductor such as InP would necessarily involve at least some ionic bonds due to the at least partially ionic nature of these compound semiconductors and this would then yield at least some ionic bonds when growing a halide perovskite such as CsSnI3 on a Group III-V or II-VI substrate as per the teachings of Kenney.  
Regarding claim 50, Wang does not explicitly teach that the bonding includes covalent bonds.  However, as noted supra with respect to the rejection of claim 1, in ¶[0030] Fetzer specifically teaches that the substrate may be a single crystal having a cubic or hexagonal structure and may comprise a Group IV, III-V, or II-VI semiconductor, a halide perovskite represented by the formula ABX3 or an oxide perovskite such as CaTiO3, SrTiO3, or MgSiO3.  In this regard, the use of a substrate comprised of a Group IV semiconductor such as Ge would necessarily involve covalent bonds because the bonds between individual Ge atoms are covalent and this would then yield covalent bonds when growing a halide perovskite such as CsSnI3 on a Group IV substrate as per the teachings of Kenney.  

Claims 7, 9-11, 17-22, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fetzer and further in view of Kenney and still further in view of U.S. Patent No. 6,708,392 to Tidrow, et al. (“Tidrow”). 
Regarding claim 7, Wang and Kenney do not explicitly teach that there is a lattice misfit of less than or equal to 10% between the single-domain crystal substrate and the halide perovskite of the single-domain eptiaxial film.  However, in ¶[0027] Fetzer specifically teaches that the lattice match between the perovskite layer (210) and the substrate (220) is preferably less than or equal to 8%.  This is further supported by Figs. 1-2 and col. 3, l. 23 to col. 4, l. 51 as well as elsewhere throughout the entirety of Tidrow which teach a method of growing epitaxial perovskite layers in which the perovskite is lattice-matched to a substrate having a cubic crystal structure such as LiF, NaCl, KF, or KCl.  Tidrow teaches that growth of a single crystal with fewer defects is promoted by providing a substrate which has a lattice constant that is substantially the same as the perovskite thin film.  Since CsSnI3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, a person of ordinary skill in the art would look to the teachings of Tidrow and would be motivate to utilize single crystal NaCl or KCl as a substrate for the deposition of CsSnI3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  In this case the lattice misfit between the NaCl or KCl substrate and the CsSnI3 thin film would be less than 10%.  
Regarding claim 9, Wang and Kenney do not explicitly teach that the single-domain crystal substrate comprises a halide salt, a halide perovskite, an oxide perovskite, a metal, or a semiconductor.  However, in ¶[0030] Fetzer teaches that the single crystal substrate may be comprised of a Group III-V, IV-IV, or II-VI semiconductor.  Additionally, in Figs. 1-2 and col. 3, l. 23 to col. 4, l. 51 as well as elsewhere throughout the entire reference Tidrow teaches a method of growing epitaxial perovskite layers in which the perovskite is lattice-matched to a substrate having a cubic crystal structure such as LiF, NaCl, KF, or KCl.  Tidrow teaches that growth of a single crystal with fewer defects is promoted by providing a substrate which has a lattice constant that is substantially the same as the perovskite thin film.  Since CsSnI3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, a person of ordinary skill in the art would look to the teachings of Tidrow and would be motivate to utilize single crystal NaCl or KCl as a substrate for the deposition of CsSnI3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  
Regarding claim 10, Wang and Kenney do not explicitly teach that the single-domain crystal substrate comprises ionic crystals.  However, as noted supra with respect to the rejection of claims 7 and 9, in Figs. 1-2 and col. 3, l. 23 to col. 4, l. 51 as well as elsewhere throughout the entire reference Tidrow teaches a method of growing epitaxial perovskite layers in which the perovskite is lattice-matched to a substrate having a cubic crystal structure such as LiF, NaCl, KF, or KCl.  Tidrow teaches that growth of a single crystal with fewer defects is promoted by providing a substrate which has a lattice constant that is substantially the same as the perovskite thin film.  Since CsSnI3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, a person of ordinary skill in the art would look to the teachings of Tidrow and would be motivate to utilize single crystal NaCl or KCl as an ionic crystal substrate for the deposition of CsSnI3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  
Regarding claim 11, Wang and Kenney do not explicitly teach that the single-domain crystal substrate comprises a halide salt selected from the group consisting of a metal halide salt, an alkali metal halide salt, an alkaline earth metal halide salt, a transition metal halide salt, and combinations thereof.  However, as noted supra with respect to the rejection of claims 7 and 9-10, in Figs. 1-2 and col. 3, l. 23 to col. 4, l. 51 as well as elsewhere throughout the entire reference Tidrow teaches a method of growing epitaxial perovskite layers in which the perovskite is lattice-matched to a substrate having a cubic crystal structure such as LiF, NaCl, KF, or KCl.  Tidrow teaches that growth of a single crystal with fewer defects is promoted by providing a substrate which has a lattice constant that is substantially the same as the perovskite thin film.  Since CsSnI3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, a person of ordinary skill in the art would look to the teachings of Tidrow and would be motivate to utilize single crystal NaCl or KCl as a substrate for the deposition of CsSnI3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  
Regarding claim 17, Wang and Kenney do not explicitly teach removing the single-domain epitaxial film comprising a halide perovskite from the single-domain crystal substrate by wet etching or epitaxial lift off.  However, in Figs. 2A-E and col. 4, ll. 13-51 as well as elsewhere throughout the entire reference Tidrow teaches an embodiment in which a pseudo substrate is produced by initially depositing a layer (220) comprised of a rock salt material such as LiF, NaCl, KF, or KCl onto a substrate (230).  This is then followed by the deposition of a protective layer (240), the desired epitaxial perovskite layer (250), and the formation of a detector array (260) by depositing the desired contacts and processing devices.  A bonded structure is fabricated by bonding the detector array (260) to a circuit (270) and the epitaxial perovskite layer (250) is then released from the substrate (230) by wet etching the rock salt structure (220) in water.  Thus, a person of ordinary skill in the art would look to the teachings of Tidrow and would readily recognize that a CsSnI3 thin film may be readily released from a single crystal substrate through the use of a release layer comprised of a lattice-matched rock salt structure such as LiF, NaCl, KF, or KCl which can be readily etched by immersion in water with the motivation for doing so being to produce free-standing CsSnI3 thin films for the production of one or more PV cells thereupon.  
Regarding claim 18, Wang and Kenney do not explicitly teach transferring the single-domain epitaxial film comprising a halide perovskite to a device.  However, as noted supra with respect to the rejection of claim 17, in Figs. 2A-E and col. 4, ll. 13-51 as well as elsewhere throughout the entire reference Tidrow teaches an embodiment in which a pseudo substrate is produced by initially depositing a layer (220) comprised of a rock salt material such as LiF, NaCl, KF, or KCl onto a substrate (230).  This is then followed by the deposition of a protective layer (240), the desired epitaxial perovskite layer (250), and the formation of a detector array (260) by depositing the desired contacts and processing devices.  A bonded structure is fabricated by bonding the detector array (260) to a circuit (270) and the epitaxial perovskite layer (250) is then released from the substrate (230) by wet etching the rock salt structure (220) in water.  Thus, a person of ordinary skill in the art would look to the teachings of Tidrow and would readily recognize that a CsSnI3 thin film may be readily released from the substrate and transferred to a PV cell through the use of a release layer comprised of a lattice-matched rock salt structure such as LiF, NaCl, KF, or KCl which can be readily etched by immersion in water with the motivation for doing so being to produce free-standing CsSnI3 thin films for the production of one or more PV cells thereupon.
Regarding claim 19, Wang teaches a method of fabricating a semiconductor structure (see, e.g., the Abstract, Figs. 1-4, and entire reference), the method comprising:
evaporating a first precursor corresponding to the formula AX, A’X, A’X2, or a combination thereof (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which teach evaporating MaCl); 
evaporating a second precursor corresponding to a formula BX2, B’X4, CX3, DX, or a combination thereof (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which teach evaporating PbCl2);
reacting the evaporated first precursor with the evaporated second precursor to form a halide perovskite corresponding to the formula AmBnXm+2n (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which teach that the PbCl2 and MaCl sources are evaporated to deposit a MAPbCl3 halide perovskite thin film) and 
epitaxially growing a single domain film comprising the halide perovskite on a single crystal (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which further teach that an epitaxial single domain MAPbCl3 film is deposited onto a single crystal mica substrate with the (001) face exposed). 
Wang does not explicitly teach epitaxially growing a single-domain film comprising the halide perovskite on a single crystal in which bonding at an interface between the single-domain epitaxial film and the single-domain crystal substrate includes strong bonds, wherein the halide perovskite is CsSnI3.  However, in Figs. 1-2 and ¶¶[0023]-[0035] as well as elsewhere throughout the entire reference Fetzer teaches an analogous method of depositing a single crystal organometallic halide ionic solid perovskite layer (210) such as MAPbCl3 onto a single crystal substrate (220) having a crystal structure (20).  In ¶[0030] Fetzer specifically teaches that the substrate may be a single crystal having a cubic or hexagonal structure and may comprise a Group IV, III-V, or II-VI semiconductor, a halide perovskite represented by the formula ABX3 or an oxide perovskite such as CaTiO3, SrTiO3, or MgSiO3.  Then in Fig. 2A and ¶¶[0027]-[0030] Fetzer specifically teaches that in order to reproduce the lattice spacing (24) of the crystalline substrate (20) and thereby form a single crystal instead of polycrystalline layer there must be an epitaxial relationship between the crystal structure (10’) of the perovskite layer (210) and the crystal structure (20) of the semiconductor substrate (220).  This is achieved by depositing the perovskite layer (210) onto a single crystal substrate (220) that is substantially lattice matched to the perovskite thin film (210).  Then in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches that there are a number of known inorganic halide perovskites having desirable characteristics for use in photovoltaic cells and that this includes CsSnI3.  In ¶¶[0057]-[0069] Kenney further teaches that deposition of CsSnI3 may be achieved by co-deposition of sources of, for example, SnI2 and CsI onto a substrate by physical vapor deposition or chemical vapor deposition.  This is exemplified by at least Fig. 8 and ¶¶[0095]-[0096] which teach an embodiment of a PV cell (800) in which a p-type CsSnI3 layer is deposited onto a bottom conductive layer (804) as part of a bottom cell (802).  Thus a person of ordinary skill in the art would look to the combined teachings of Fetzer and Kenney and would readily recognize that a single-domain epitaxial halide perovskite such as CsSnI3 may be produced by deposition onto a substantially lattice matched single-domain crystal substrate such as a Group IV or III-V semiconductor (i.e., Ge or InP) using precursor sources such as SnI2 and CsI with the motivation for doing so being to, for example, form a higher quality single-domain epitaxial halide perovskite layer having the desired bandgap for the production of a PV cell.  In this case the deposition of an inorganic epitaxial halide perovskite such as CsSnI3 onto a lattice-matched single crystal substrate such as Ge or InP would necessarily produce strong crystalline bonds in the form of, for example, ionic and/or covalent bonds between the film and substrate due to the formation of individual crystalline bonds between surface atoms on the substrate and atoms within the first monolayer of the halide perovskite thin film.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of strong bonds between the film and substrate, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Wang, Fetzer, and Kenney do not explicitly teach that the single crystal substrate is comprised of a halide salt.  However, in Figs. 1-2 and col. 3, l. 23 to col. 4, l. 51 as well as elsewhere throughout the entire reference Tidrow teaches a method of growing epitaxial perovskite layers in which the perovskite is lattice-matched to a substrate having a cubic crystal structure such as LiF, NaCl, KF, or KCl.  Tidrow teaches that growth of a single crystal with fewer defects is promoted by providing a substrate which has a lattice constant that is substantially the same as the perovskite thin film.  Since CsSnI3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, a person of ordinary skill in the art would look to the teachings of Tidrow and would be motivate to utilize single crystal NaCl or KCl as a substrate for the deposition of CsSnI3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A). 
Regarding claim 20, Wang, Fetzer, and Tidrow do not explicitly teach disposing a first lattice matched layer on the single-domain film comprising the halide perovskite to generate a quantum well with a type I heterojunction, a type II heterojunction, or a type III heterojunction.  However, in Fig. 8 and ¶¶[0095]-[0096] Kenney teaches an embodiment of a PV cell (800) in which varying bandgap materials are stacked.  The bottom cell (802) is formed by depositing a hole transporting layer of a p+ type CsSnI3 layer, an absorber layer of a p-type CsSnI3 layer, and then a window layer of an n+ type CsSnCl2I layer.  Thus, a person of ordinary skill in the art would look to the teachings of Kenney and would be motivated to dispose a first lattice-matched layer on the halide perovskite formed in the method of Wang, Kenney, and Tidrow in order to generate a quantum well with a type I, II, or III heterojunction as part of a process for forming a PV cell.  
Regarding claim 21, Wang does not explicitly teach disposing at least one additional bilayer comprising a second film comprising a halide perovskite and a second lattice matched layer on the first lattice matched layer, such that a heterojunction is formed between the second film and the first lattice matched layer to generate a semiconductor structure comprising at least one quantum well.  However, as noted supra with respect to the rejection of claim 20, in Fig. 8 and ¶¶[0095]-[0096] Kenney teaches an embodiment of a PV cell (800) in which varying bandgap materials are stacked.  The bottom cell (802) is formed by depositing a hole transporting layer of a p+ type CsSnI3 layer, an absorber layer of a p-type CsSnI3 layer, and then a window layer of an n+ type CsSnCl2I layer.  This is followed by the formation of a wide bandgap tunnel junction layer (808) of p++/n++ layers and a middle cell (806) comprised of a window layer of a n+ type CsSnF2Cl layer, an absorber layer of a p-type CsSnCl2Br layer, and a hole transporting layer of a p+ type CsSnBr3 layer.  Thus, a person of ordinary skill in the art would look to the teachings of Kenney and would be motivated to form at least one additional bilayer comprising a second film comprising a halide perovskite and a second lattice matched layer on the first lattice matched layer, such that a heterojunction is formed between the second film and the first lattice matched layer to generate a semiconductor structure comprising at least one quantum well as part of a process for forming a PV cell.  
Regarding claim 22, Wang does not explicitly teach that the single-domain film comprising the halide perovskite has a thickness of a monolayer of the halide perovskite to less than or equal to 3x the exciton Bohr radius of the halide perovskite. However, in ¶[0066] Kenney teaches that the flux from the flux from the AX and BY2 source materials can be adjusted to the desired ratio and for the desired duration in order to form single or multiple layers with a thickness in the range of 10 nm to 300 nm.  Since the thickness of the deposited halide perovskite determines the tunneling depth it is therefore considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness, including in the range of one monolayer to 3x the exciton Bohr radius, for each layer of the halide perovskite contained within a PV cell necessary to produce the desired optical characteristics.  
Regarding claim 48, Wang does not explicitly teach that the single-crystal epitaxial film is pseudomorphic and commensurate to the single crystal substrate.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-2 and ¶¶[0023]-[0035] as well as elsewhere throughout the entire reference Fetzer teaches an analogous method of depositing a single crystal organometallic halide ionic solid perovskite layer (210) such as MAPbCl3 onto a single crystal substrate (220).  In Fig. 2A and ¶¶[0027]-[0030] Fetzer specifically teaches that in order to reproduce the lattice spacing (24) of the crystalline substrate (20) and thereby form a single crystal instead of polycrystalline layer there must be an epitaxial relationship between the crystal structure (10’) of the perovskite layer (210) and the crystal structure (20) of the semiconductor substrate (220).  This is achieved by depositing the perovskite layer (210) onto a single crystal substrate (220) that is substantially lattice matched to the perovskite thin film (210).  In Fig. 2A Fetzer specifically teaches that the lattice constant of the perovskite layer (210) is matched to the lattice constant (24) of the semiconductor substrate (220) and, hence, the perovskite layer (210) is pseudomorphic and commensurate to the single crystal substrate (220).  Then in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches that there are a number of known inorganic halide perovskites having desirable characteristics for use in photovoltaic cells and that this includes CsSnI3.  In ¶¶[0057]-[0069] Kenney further teaches that deposition of CsSnI3 may be achieved by co-deposition of sources of, for example, SnI2 and CsI onto a substrate by physical vapor deposition or chemical vapor deposition.  Thus a person of ordinary skill in the art would look to the combined teachings of Fetzer and Kenney and would readily recognize that a single-domain epitaxial halide perovskite such as CsSnI3 which is pseudomorphic and commensurate with the substrate may be produced by deposition onto a substantially lattice matched single-domain crystal substrate such as a Group IV or III-V semiconductor (i.e., Ge or InP) using precursor sources such as SnI2 and CsI with the motivation for doing so being to, for example, form a higher quality single-domain epitaxial halide perovskite layer having the desired bandgap for the production of a PV cell.  

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fetzer and further in view of Kenney and Tidrow and still further in view of U.S. Patent No. 4,421,592 to Shuskus, et al. (“Shuskus”). 
Regarding claim 16, Wang, Fetzer, and Kenney do not explicitly teach disposing a buffer layer on the single-domain crystal substrate prior to the depositing a halide perovskite on the single-domain crystal substrate, wherein the buffer layer comprises a halide salt.  However, in Figs. 2A-E and col. 4, ll. 13-51 as well as elsewhere throughout the entire reference Tidrow teaches an embodiment in which a pseudo substrate is produced by initially depositing a layer (220) comprised of a rock salt material such as LiF, NaCl, KF, or KCl onto a substrate (230).  This is then followed by the deposition of a protective layer (240), the desired epitaxial perovskite layer (250), and the formation of a detector array (260) by depositing the desired contacts and processing devices.  A bonded structure is fabricated by bonding the detector array (260) to a circuit (270) and the epitaxial perovskite layer (250) is then released from the substrate (230) by wet etching the rock salt structure (220) in water.  Thus, a person of ordinary skill in the art would look to the teachings of Tidrow and would readily recognize that a halide perovskite thin film such as CsSnI3 may be readily released from the substrate through the use of a buffer layer comprised of a lattice-matched rock salt structure such as LiF, NaCl, KF, or KCl which can be readily etched by immersion in water with the motivation for doing so being to produce free-standing CsSnI3 thin films for the production of one or more PV cells thereupon.  
Wang, Fetzer, Kenney, and Tidrow do not explicitly teach that the buffer layer comprises a halide salt alloy.  However, in Fig. 1 and col. 2, l. 44 to col. 3, l. 32 as well as elsewhere throughout the entire reference Shuskus teaches an analogous method of depositing thin single crystal semiconductor films on a substrate by chemical vapor deposition (CVD).  In col. 3, ll. 6-32 Shuskus specifically teaches the use of alkali halide substrates in which, for example, NaCl and KCl are combined in a predetermined ratio to give a controllable lattice parameter ranging from about 5.64 to 6.28 Å.  Thus, a person of ordinary skill in the art would look to the teachings of Shuskus and would readily recognize that an alkali halide substrate having the desired lattice parameter for crystal growth in the method of Wang, Fetzer, and Tidrow may be obtained by alloying one or more metal halide substrates such as NaCl and KCl in a predetermined ratio with the motivation for doing so being to provide a more precise match between the lattice parameter of the halide perovskite thin film and the substrate.  

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fetzer and further in view of Kenney and still further in view of U.S. Patent No. 6,143,072 to McKee, et al. (“McKee”).  
Regarding claim 51, Wang, Fetzer, and Kenney do not explicitly teach that the bonding includes metallic bonds.  However, in Figs. 1-4 and col. 2, l. 51 to col. 5, l. 45 McKee teaches a method of facilitating the growth of a crystalline peroxide such as BaTiO3 on a single crystal Ge substrate through the use of a germanide at the film-substrate interface.  This is achieved by passivating the surface (22) of a Ge substrate by exposure to a submonolayer of Ba which reacts to form a monolayer of germanide (23) which passivates the substrate surface against subsequent reactions.  Thus, a person of ordinary skill in the art would look to the teachings of McKee and would be motivated to form a buffer layer such as an alkali metal germanide between the Ge substrate and halide perovskite in the method of Wang, Fetzer, and Kenney with the motivation for doing so being to inhibit spurious reactions between the constituents which form the halide perovskite and the atoms of the single crystal substrate.  In this regard the alkali metal germanide may be considered to be comprised of metallic bonds at the interface between the film and substrate due to the metallic nature of the alkali metal which forms the germanide.  

Response to Arguments
Applicant's arguments filed July 8, 2022, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants repeat their argument that an ordinary artisan would not have been motivated to combine Fetzer’s single domain crystal substrate with Wang’s film formation methods because doing so would impermissibly render Wang unsatisfactory for its intended purpose and change the principle of operation of Wang.  See applicants’ 7/8/22 reply, pp. 25-30.  Applicants’ argument is noted, but remains unpersuasive for reasons noted in the Response to Arguments section of the March 9, 2022, final Office Action and the May 16, 2022, Advisory Action.  In particular it is reiterated that a form of epitaxial growth occurs regardless of whether it is lattice-matched (i.e., single crystal epitaxy) as taught by Fetzer or the quasi-epitaxy of Wang.  It is acknowledged that quasi-epitaxy can be achieved on a wider variety of substrates, but this does not amount to a teaching away from the use of one specific substrate that is lattice-matched in order to obtain a single crystal film.  In both cases epitaxial growth occurs on the substrate.  However, single crystal epitaxial layers are of higher quality, have significantly fewer crystalline defects, and are more suited for the formation of many types of electronic devices thereupon.  Thus, when a higher quality single-crystal film is desired for a particular application an ordinary artisan would be motivated to select and utilize a lattice-matched substrate as taught by Fetzer for this purpose.  Additionally, U.S. Patent Appl. Publ. No. 2015/0122316 to Kenney, et al. and U.S. Patent No. 6,708,392 to Tidrow, et al. are relied upon to teach that the deposition of the halide perovskite CsSnI3 and the use of lattice-matched substrates such as NaCl or KCl which would necessarily produce strong bonds therebetween.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714